                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

MARICRUZ HERRERA LOPEZ, et al.,                      )
                                                     )
               Plaintiffs,                           )
                                                     )
v.                                                   )      No. 3:18-cv-170-HSM-HBG
                                                     )
TAMMY WALKER d/b/a AMERICAN MADE                     )
APPAREL,                                             )
                                                     )
               Defendant.                            )

                                             ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and the referral Order [Doc. 95] of the District Judge.

       The parties appeared before the Court on December 4, 2018, for a hearing on Plaintiffs’

Motion for Default Judgment [Doc. 9]. Attorney Ben Houston appeared on behalf of Plaintiffs.

Defendant Tammy Walker appeared pro se.1

       By way of background, the hearing on the Motion for Default Judgment was originally set

for October 18, 2018. See [Doc. 15]. The day before the hearing, on October 17, 2018, Defendant

contacted the Court and stated that she needed additional time to prepare. At Defendant’s request,

the Court reset the hearing for December 4, 2018.

       During the December 4 hearing , the Court found the Motion for Default Judgment to be

well taken, and the undersigned will recommend in a Report and Recommendation that the Motion

be granted. Defendant requested additional time to present evidence on damages in order to obtain

certain files, and Plaintiffs objected to another continuance. The Court continued the hearing on



       1
          The Court notes that Defendant Walker was approximately forty-five (45) minutes late
to the hearing. The Court admonished Defendant that it will not tolerate such tardiness and that
future tardiness to Court proceedings may warrant a finding of contempt of Court.
damages to January 22, 2019, at 9:30 a.m., in order to provide Defendant additional time to

prepare.

       The Court notes, however, that it has now granted Defendant two continuances on the

Motion for Default Judgment. The Court observes that this case was filed on May 3, 2018, and

Defendant never responded to the Complaint. The Clerk’s Entry of Default was entered on July

6, 2018, and the Motion for Default Judgment was filed on the same. Defendant has not responded

to any of these filings and has had sufficient time to do so. The Court hereby ADMONISHES

Defendant that it will not grant further continuances absent extraordinary circumstances. If

Defendant fails to attend the January 22 hearing, the Court may find her in contempt of Court.

       IT IS SO ORDERED.
                                             ENTER:



                                            United States Magistrate Judge




                                                2
